DETAILED ACTION
Response to Amendment
This is in response to Applicants amendment filed 10/07/2022 which has been entered. No Claims have been amended. No Claims have been cancelled. No Claims have been added. Claims 1-20 are still pending in this application, with Claims 1, 11 and 20 being independent.

Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4-6, 9-12, 14-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over HOULE et al (2009/0190574 A1) in view of Gunn et al (2002/0075847 A1).
As per Claim 1, Houle teaches a method comprising: in a user system executing a telecommunications soft client: identifying a Feature Access Code (FAC) that, when sent to a telecommunications service compatible with the telecommunications soft client, triggers an action in the telecommunications service on behalf of the telecommunication soft client (Figure 1 – Reference 155; Page 1, Paragraph [0003] and [0021]; Page 2, Paragraph [0036]).
(Note: In paragraph [0003], Houle describes VoIP telephony users modify telephone services [e.g. call forwarding/call waiting] through the use of star codes [i.e. feature access codes – *70 disable call waiting]. In paragraph [0021], Houle describes the use of softphones [i.e. telecommunications soft client]. In paragraph [0036], Houle describes the selection and/or modification of telephone features [i.e. call waiting/call forwarding] via star codes)
Houle does not teach mapping a definition of user input to the FAC; and in response to receiving, from a user, user input defined by the definition, sending the FAC to the telecommunications service. However, Gunn teaches mapping a definition of user input to the FAC (Page 4, Paragraphs [0035] and [0036]); and in response to receiving, from a user, user input defined by the definition, sending the FAC to the telecommunications service (Page 4, Paragraphs [0035] and [0036]).
(Note: In paragraph [0035], Gunn describes feature access code mapping that enables users to configure their own access codes to telephone features provided by a private branch exchange [i.e. IP PBX]. In paragraph [0036], Gunn indicates each IP telephone device [i.e. telecommunications soft client] has an access code converter in communication with the IP Call Processor Server that manages telephony features [i.e. call waiting/call forwarding] and the associated featured access codes)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Houle with the method taught by Gunn to enable a user to customize frequently utilized telephone features (i.e. call forwarding busy/no answer, call park, call unpark) to an activation key that is easy to use/remember; thereby allowing subscribers to take full advantage of subscribed to telecommunication services.
As per Claims 2 and 12, Houle teaches wherein identifying the FAC comprises: querying a server for FACs compatible with the telecommunications service (Figure 4 – References 410 and 420; Figure 5 – Reference 520; Page 3, Paragraphs [0039] – [0041]). 
As per Claims 4 and 14, Houle teaches wherein mapping the definition comprises: receiving the definition from the user (Page 2, Paragraph [0036]). 
As per Claims 5 and 15, Houle teaches presenting a list of FACs available to the user (Page 3, Paragraph [0039]). Gunn additionally teaches before receiving the definition from the user, receiving a user selection of the FAC from the list of FACs (Page 4, Paragraphs [0035] and [0036]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Houle with the method and apparatus taught by Gunn to enable a user to customize frequently utilized telephone features (i.e. call forwarding busy/no answer, call park, call unpark) to an activation key that is easy to use/remember; thereby allowing subscribers to take full advantage of subscribed to telecommunication services.
As per Claim 6 and 16, Houle teaches wherein the user input comprises one of a keyboard shortcut, a mouse gesture, a touchscreen gesture, or a voice command (Page 2, Paragraph [0032]; Page 3, Paragraph [0047]). (Note: In paragraphs [0032] and [0047], Houle indicates that input devices may include a mouse and/or a touch screen) 
As per Claims 9 and 19, the combination of Houle and Gunn teaches emulating a dual tone multi frequency (DTMF) signal for the FAC (Gunn: Figure 1 – References 10 and 26; Page 2, Paragraphs [0020] and [0021]). (Note: In paragraph [0020], Gunn describes an IP Courier telephone device [e.g. IP ready telephone] connected to a packet-based network. In paragraph [0021], Gunn describes the receipt of Q.931 signaling messages which the IP relay device regenerates into DTMF tones [i.e. emulating a dual tone multi frequency (DTMF) signal])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Houle with the method and apparatus taught by Gunn to enable a user to customize frequently utilized telephone features (i.e. call forwarding busy/no answer, call park, call unpark) to an activation key that is easy to use/remember; thereby allowing subscribers to take full advantage of subscribed to telecommunication services.
As per Claim 10, Houle teaches wherein sending the FAC comprises: transferring a control message indicating the FAC in a telecommunications session protocol used by the telecommunications service (SIP: Page 2, Paragraph [0037]).
As per Claims 11 and 20, the combination of Houle and Gunn teaches a method as described in Claim 1 above. Houle also teaches one or more computer readable storage media storing program instructions (Figure 2 – References 220; Page 2, Paragraphs [0024], [0025], [0033] and [0034]; Page 4, Paragraph [0060]); a processor (Figure 2 – Reference 210; Page 2, Paragraphs [0024] and [0025]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Houle with the method and apparatus taught by Gunn to enable a user to customize frequently utilized telephone features (i.e. call forwarding busy/no answer, call park, call unpark) to an activation key that is easy to use/remember; thereby allowing subscribers to take full advantage of subscribed to telecommunication services.

Claim(s) 3, 8, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over HOULE et al (2009/0190574 A1) in view of Gunn et al (2002/0075847 A1) as applied to Claims 1 and 11 above, and further in view of Ben-Yair et al (8,577,018 B1).
As per Claims 3 and 13, the combination of Houle and Gunn teaches the method and apparatus of Claims 1 and 11; but does not teach wherein identifying the FAC comprises: querying a server for FACs associated with a task assigned to the user. However, Ben-Yair teaches querying a server for FACs associated with a task assigned to the user (Column 1, Lines 16-19; Column 2, Lines 25-40; Column 2, Lines 60-67). 
(Note: The combination of Houle and Gunn teaches querying a server for FACs as described in Claims 2 and 12 as described above. In Column 2, Lines 25-40; Ben-Yair describes an agent queue profile [AQP] as a programmable construct defining parameters for handling transactions [i.e.  FACs associated with a task assigned to the user] relative to each agent queue. In Column 2, Lines 60-67; Ben-Yair indicates that services provided by agents may include sales of specific products, banking services, etc.)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Houle and Gunn with the method and apparatus taught by Ben-Yair to design and implement customized agent queues that seek to optimize the pairing between agents and customers in an attempt to maximize enterprise revenue while providing excellent customer service.
As per Claims 8 and 18, the combination of Houle, Gunn and Ben-Yair teaches saving the mapping to a user profile of the user as described in Claims 3 and 13 above. (Note: The agent queue profile [AQP] is a programmable construction that defines parameters for each agent queue associated with an AQP. Each respective agent in a contact center is assigned to an AQP as such the mapping to a user profile of the user is saved)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Houle and Gunn with the method and apparatus taught by Ben-Yair to design and implement customized agent queues that seek to optimize the pairing between agents and customers in an attempt to maximize enterprise revenue while providing excellent customer service.

Claim(s) 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over HOULE et al (2009/0190574 A1) in view of Gunn et al (2002/0075847 A1) as applied to Claims 1 and 11 above, and further in view of Milton (2004/0179666 A1).
As per Claims 7 and 17, the combination of Houle and Gunn teaches the method and apparatus of Claims 1 and 11; but does not teach identifying another Feature Access Code (FAC) that, when sent to another telecommunications service compatible with the telecommunications soft client, triggers the action in the other telecommunications service on behalf of the telecommunication soft client; mapping the definition to the other FAC; and in response to receiving the user input from the user a second time, sending the other FAC to the other telecommunications service.
However, Milton teaches identifying another Feature Access Code (FAC) that, when sent to another telecommunications service compatible with the telecommunications soft client, triggers the action in the other telecommunications service on behalf of the telecommunication soft client; mapping the definition to the other FAC; and in response to receiving the user input from the user a second time, sending the other FAC to the other telecommunications service.
(Note: In paragraph [0039], Houle describes the receipt of a data structure defining available feature access codes. Figure 4 of Milton is a representation of that data structure. In Figure 4 of Milton, two of the FAC codes [i.e. feature identifiers] include conference on answer [Feature Activate Identifier – 31009] and drop last added party [Feature Activate Identifier – 31013]. The initiation of an on-demand conference [i.e. conference on answer] between a plurality of soft clients and the dropping of the last party that was added to the conference reads on the claimed language)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and apparatus taught by Houle and Gunn with the method and apparatus taught by Milton to promote compatibility between IP telephony and legacy publicly switched telephone network (PSTN) systems by effectively leveraging known telecommunication features associated with star codes in packet-based telecommunication systems.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. TURNPENNY et al (2013/0219098 A1), Malik (6,181,787 B1), Saksena et al (2008/0096553 A1), Gentry et al (8,107,932 B1), Gawrys et al (5,008,930), Hillier (2012/0250845 A1), Hillier et al (2012/0106720 A1), Tovino et al (2009/0217180 A1), Mathew et al (2017/0134471 A1), Robbins (9,241,074 B1) and Wu (2008/0043956 A1). Each of these describes systems and methods of implementing telephone system features within a contact center environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Primary Examiner, Art Unit 2652